DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and new added claim 21-26) in the reply filed on 07/25/2022 is acknowledged.
Claim Objections
Claim 3 is objected to because of the following informalities: “a first surface…of the first encapsulant” in claim 3, line 2 and the “a first surface of the first encapsulant” in claim 2, line 3 are the same or different surfaces. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the first encapsulant being spaced apart from the electrical contact by a gap” in claim 1 and “the first portion and the second portion have a substantially identical radius of curvature” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new subject matter includes the following limitations: (i) “the first encapsulant being spaced apart from the electrical contact by a gap” in claim 1 and (ii) “the first portion and the second portion have a substantially identical radius of curvature” in claim 3. The original disclosure does not reasonably convey to one ordinary skilled in the art that applicant was possession of the claimed invention at the time the application was filed.
Specifically, for example, applicant has added “the first portion and the second portion have a substantially identical radius of curvature” in claim 3 to independent claim 1. This limitation does not appear in the original disclosure of June 22, 2018 (62/688,937) and therein no evident indicating that the applicant was in possession of this newly the first portion and the second portion have a substantially identical radius of curvature and the first encapsulant being spaced apart from the electrical contact by a gap at the time the application was filed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 9-14 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al (US Pub 2018/0019758).
Regarding claim 1, Kim (fig. 2) teaches a semiconductor device package, comprising:
a substrate (substrate 50, [0029] having a first surface (lower surface);
an electrical contact (connection member 59, [0029]) disposed on the first surface of the substrate;
a first electronic component (chip 30, [0025]) disposed on the first surface of the substrate; and
a first encapsulant (mold layer 18, [0026]) encapsulating the first electronic component, the first encapsulant being spaced apart from the electrical contact by a gap,
wherein the first electronic component is partially exposed by the first encapsulant.
Regarding claim 2, Kim teaches the semiconductor device package of claim 1, wherein the substrate comprises a dielectric layer (lower insulation layer 51a, [0029]) adjacent to the first surface of the substrate, and the first encapsulant comprises a lateral surface (lateral surface of mold layer 18) extending from the dielectric layer to a first surface (lower surface) of the first encapsulant facing away from the substrate.
Regarding claim 6, Kim teaches the semiconductor device package of claim 1, wherein a width (a width of upper portion of the connection member 59) of the electrical contact is less than a width of a conductive pad (conductive pad 14b, [0025] and fig. 2) of the substrate.
Regarding claim 7, Kim teaches the semiconductor device package of claim 6, wherein the electrical contact (59) and the first encapsulant (18) are non-overlapping in a direction perpendicular to the first surface of the substrate (fig. 2).
Regarding claim 9, Kim teaches the semiconductor device package of claim 1, further comprising:
a second electronic component (upper semiconductor chip 80, [0061] and fig. 22) disposed on a second surface (upper surface) of the substrate opposite to the first surface of the substrate; and
a second encapsulant (upper mold layer 82, [0061]) encapsulating the second electronic component.
Regarding claim 22, Kim teaches the semiconductor device package of claim 1, wherein the first encapsulant has a recess (between protrusions 18p1 and 18p2, [0026]) adjacent to the electrical contact and defining a lateral surface, and wherein a thickness of the recess is less than a thickness of the first encapsulant.
Regarding claim 23, Kim teaches the semiconductor device package of claim 22, wherein a distance from the recess to a lateral surface of the electrical contact is less than a distance from the recess to a lateral surface of the first electronic component (fig. 2).
Regarding claim 24, Kim teaches the semiconductor device package of claim 22, wherein a depth of the recess (thickness of protrusions 18p1 and 18p2) is less than a thickness of the first electronic component (fig. 2).
Regarding claim 25, Kim teaches the semiconductor device package of claim 1, wherein a thickness of the first electronic component is greater than a half of a thickness of the first encapsulant (fig. 2).
Regarding claim 26, Kim teaches the semiconductor device package of claim 1, further comprising a second electronic component ((chip 30, [0025]) and fig. 14) between the first electronic component and the electrical contact, wherein a distance between the first electronic component and the second electronic component less than a distance between the electrical contact and the second electronic component.

Regarding claim 10, Kim (fig. 2) teaches a semiconductor device package, comprising:
a substrate (substrate 10, [0025];
a first electrical contact (connection member 59, [0029]) disposed on the substrate; and
an encapsulant (resin layer 20, [0030]) encapsulating the first electrical contact, the encapsulant having a first surface, a second surface opposite to the first surface, a first lateral surface, and a second lateral surface, the first lateral surface and the second lateral surface connected to the first surface and the second surface of the encapsulant,
wherein the first lateral surface is composed of a first portion and a second portion, the first portion is closer to the first surface of the encapsulant and away from the second surface of the encapsulant, the second portion is closer to the second surface of the encapsulant and away from the first surface of the encapsulant, and the first portion and the second portion have a substantially identical radius of curvature.

    PNG
    media_image1.png
    335
    793
    media_image1.png
    Greyscale

Regarding claim 11, Kim teaches the semiconductor device package of claim 10, wherein the encapsulant is spaced apart from a conductive pad (conductive pad 14a, [0025]) of the substrate.
Regarding claim 12, Kim teaches the semiconductor device package of claim 11, wherein a third lateral surface of the encapsulant extends from a surface of a dielectric layer (upper insulation layer 11b, [0025]) of the substrate to the second surface of the encapsulant.
Regarding claim 13, Kim teaches the semiconductor device package of claim 10, further comprising a conductive layer (conductive pad 14b, [0025]) in contact with the encapsulant.
Regarding claim 14, Kim teaches the semiconductor device package of claim 12, further comprising:
a second electrical contact (connection member 59, [0029]) disposed on the substrate; and
a plurality of electronic components (chips 30, [0025] and fig. 14) disposed between the first and second electrical contacts. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee (US Pub 2016/0056127).
Kim teaches the gap exposes at least a portion of the electrical contact 59, but does not teach the electrical contact is in contact with first encapsulant.
Lee (fig. 2) teaches wherein the gap (through hole 121) exposes at least a portion of the electrical contact (connection terminal 123, [0051], and the electrical contact is in contact with first encapsulant (molding layer 119, [0047]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the connection member 59 of Kim with connection terminal 123 in contact with molding layer 119 of Lee in order to improve electrical characteristics of the semiconductor package as taught by Lee, [0002].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al (US Pub 2017/0141081).
Kim teaches the first and second encapsulants (18 82), but does not teach wherein a thickness of the second encapsulant is greater than a thickness of the first encapsulant.
Lee (fig. 3B) teaches wherein a thickness of the second encapsulant (first molding 140, [0029]) is greater than a thickness of the first encapsulant (second molding 150, [0029]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed the encapsulants 18 and 82 of Kim with the first and second moldings 140 150 of Lee in order to “expose the first conductive bumps 160 to the outside” as taught by Lee, [0042].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC HOANG whose telephone number is (571)272-1780. The examiner can normally be reached on M-F, 8-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Quoc D Hoang/
Primary Examiner, Art Unit 2892